Appeal from a judgment of the Supreme Court (McNamara, J.), entered October 11, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review four determinations of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, initiated this CPLR article 78 proceeding challenging four separate disciplinary determinations rendered against him. However, inasmuch as the controlling four-month statute of limitations (see CPLR 217 [1]) had long since expired with respect to each of the final determinations by the time that petitioner commenced this proceeding, Supreme Court properly dismissed the petition as untimely (see Matter of Morales v Selsky, 288 AD2d 805, 806 [2001]). In view of our disposition, we need not address the remaining contentions set forth in petitioner’s brief.
Cardona, EJ., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.